89 Ga. App. 687 (1954)
81 S.E.2d 26
MURPHY
v.
THOMAS.
35037.
Court of Appeals of Georgia.
Decided February 24, 1954.
Peter W. Walton, for plaintiff in error.
Bob Humphreys, contra.
*690 CARLISLE, J.
1. The mother of an illegitimate child is entitled to file objections to a petition brought by the putative father to legitimate and to deny the application for legitimation (Henderson v. Shifflett, *688 105 Ga. 303, 31 S.E. 186); and, since the gist of the mother's objections to the father's petition to legitimate the child is that he has no paternal interest in the child, but seeks only to deprive her of the child by delivering the child into the custody of his (the putative father's) mother and father, which if true would authorize the trial court in the exercise of its discretion to find that the petition was not filed in good faith and to deny the application for legitimation (Henderson v. Shifflett, supra), the trial court did not err in overruling the general and special demurrers to the mother's objections.
2. From the evidence and reasonable inferences to be drawn therefrom, the court, as trior of the facts and the law, was authorized to deny the father's application to legitimate the child; and there having been no showing that the court abused its discretion in so doing, this court will not disturb that judgment.
3. The assignment of error on the admissibility of certain evidence objected to on the trial was not argued or insisted upon generally, either orally or in the brief of counsel for the plaintiff in error, and is treated as abandoned.
Judgment affirmed. Gardner, P. J., and Townsend, J., concur.